Citation Nr: 1637642	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-49 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES  

1.  Entitlement to an initial rating in excess of 10 percent for right knee internal knee joint derangement and osteoarthritis.  

2.  Entitlement to an initial rating in excess of 10 percent for left knee internal knee joint derangement and osteoarthritis. 

3.  Entitlement to a rating in excess of 20 percent for right knee instability. 

4.  Entitlement to a rating in excess of 20 percent for left knee instability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1978 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the August 2010 rating decision, the RO increased the Veteran's bilateral knee instability disability ratings to 20 percent, effective May 28, 2010.  In that decision, the RO also granted separate 10 percent ratings for internal knee joint derangement and osteoarthritis for both knees, effective May 28, 2010.  

In April 2014, the Board remanded the claims for additional development.  

The issue of entitlement to a TDIU was raised by the Veteran in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran underwent a Knee Disability Benefits Questionnaire (DBQ) examination in May 2014.  In a subsequent statement dated in October 2014, the Veteran indicated that his bilateral knee symptoms have worsened since the previous knee examination.  Specifically, the Veteran reported that his knee disabilities were "worsening" and that he "recently recovered from a fracture to the right foot as a result of a fall caused by [his] knee."  As worsening symptomatology has been described since the last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994); VAOPGCPREC 11-95 (1995).

Furthermore, it is unclear as to whether the May 2014 DBQ examiner tested the Veteran's knee joints for pain on both active and passive motion, as well as in weight-bearing and nonweight-bearing, as required under 38 C.F.R. § 4.59.  On remand, the examination should specifically include the range of motion testing results of the knee joints described above.   See 38 C.F.R. § 4.59.

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After completing the above, as well as any other record development deemed appropriate, schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent and severity of his service-connected bilateral knee instability and bilateral internal knee joint derangement and osteoarthritis.  

All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion.  

The examination must include testing results of both knee joints for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.

The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's both knees, i.e., the extent of the Veteran's pain-free motion, and in terms of impediments to work related tasks.

All opinions expressed should be accompanied by supporting rationale.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




